Citation Nr: 0728242	
Decision Date: 09/08/07    Archive Date: 09/25/07

DOCKET NO.  06-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1952 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim for 
service connection for the cause of the veteran's death and 
DIC benefits.

The appellant testified before a Decision Review Officer at a 
local RO hearing in February 2007; and before the undersigned 
Veterans Law Judge at a video-conference hearing in July 
2007.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1952 to 
October 1972.

2.  The veteran died in April 2005; acute myocardial 
infarction was certified as the immediate cause of death on 
the veteran's death certificate.  Other significant factors 
contributing to cause of death, were congestive heart failure 
and chronic obstructive pulmonary disease.  No autopsy was 
performed.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder, with depression 
rated 70 percent disabling from December 16, 2004; impaired 
vision, right eye, due to chorhoid tear rated 30 percent 
disabling from November 1, 1972; and ankylosing spondylitis 
rated 10 percent disabling from July 30, 2002.  The veteran 
was also service-connected for pes planus, with callous, sole 
of right foot; fracture right crest of ilium; and duodenal 
ulcer all rated as 0 percent disabling from November 1, 1972.  
The veteran was granted a 100 percent total disability rating 
based upon individual unemployability from December 16, 2004.

4.  A cardiovascular disease resulting in acute myocardial 
infarction did not have onset during active service or within 
a year thereafter; and has not been shown by competent 
medical evidence to be the result of disease or injury 
incurred in service, or a service-connected disability.  
Likewise, congestive heart failure and chronic obstructive 
pulmonary disease (COPD) did not have onset during active 
service or and have not been shown by competent medical 
evidence to be the result of disease or injury incurred in 
service, or a service-connected disability.

5.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death; the veteran was not rated by VA as totally 
disabled continuously, since his release from active duty and 
for at least 5 years immediately preceding death; and the 
veteran was not a former prisoner of war. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in May 2005.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist the 
appellant in completing her claim for benefits; identified 
her duties in obtaining information and evidence to 
substantiate her claim, and requested that she send in 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

As for the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318, the appellant in this case is not legally entitled to 
the benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  The issue 
turns on statutory interpretation.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.   

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the appellant should have been given 
information with regard to effective dates.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As discussed herein, the preponderance of the evidence is 
against the claim, and there also is no legal entitlement to 
38 U.S.C.A. § 1318 benefits.  Therefore, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Moreover, any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled. 

Factual Background

The veteran's service medical records are negative for any 
heart or lung disorders.  These records include a September 
1972 clinical evaluation report and chest x-ray, which show 
no respiratory or cardiovascular abnormalities.  An October 
1972 report from a Physical Evaluation Board shows that the 
veteran was found unfit for continued duty after 20 years of 
service, by reason of physical disability.  The disabilities 
were identified as ankylosing spondylitis and choroids tear, 
right eye, healed.  

Post-service, VA examination in January 1973 revealed the 
veteran's heart and lungs to be normal, including upon chest 
x-rays.  VA outpatient treatment records dated between 
January 2002 and February 2003 show the veteran was receiving 
treatment due to his chronic obstructive pulmonary disease 
(COPD) and other disorders.  In particular a January 2003 
hospital admission note showed that the veteran reported that 
his shortness of breath had increasingly worsened.  He used a 
nebulizer and steroids at home.  He was not using oxygen at 
this time.  The note also indicated that the veteran had 
smoked since 18 years of age.

VA outpatient psychiatric treatment records, dated from July 
2003 to October 2003 reflect counseling for post-traumatic 
stress disorder (PTSD).  A report from the initial intake 
evaluation, dated in July 2003, reflects reported symptoms 
including hypervigilance, hyperstartle response, increased 
irritability and anxiety.  The notes reveal that the veteran 
had problems with anger and irritability, causing problems at 
home.  In an August 2003 note, R. D. H., Ph D. wrote that the 
veteran had a near-death experience the prior year, secondary 
to fluid on his lungs and was advised at such time to stop 
smoking.  He also wrote that the veteran continued to 
"sneak" cigarettes and continue smoking.  

In August 2004 the veteran underwent resection of the colon 
as treatment for adenocarcinoma of the colon.  He tolerated 
the procedure well.  During hospitalization, his heart was 
noted to have a regular rate and rhythm, and his lungs had 
good airway entry, bilaterally. 

Additional VA outpatient psychiatric treatment records dated 
between November 2004 to March 2005 show that the veteran had 
increased difficulty with his PTSD symptoms.  The veteran was 
hospitalized in December 2004 due to acute changes such as 
agitation, mood lability, insomnia, confusion and threatening 
behavior.  A January 2005 clinical note reflects that the 
veteran displayed persisting compulsive behaviors and mood 
lability.  A March 2005 clinical psychiatry note shows the 
veteran and his wife reported his condition had worsened in 
the prior week, which they suspected was due to a missed dose 
of Risperdal medication.  They reported symptoms of 
irritability, forgetfulness, angry spells and amnesia.  The 
wife stated that the veteran had also forgotten to use his 
oxygen for several hours.  Upon evaluation, the veteran was 
in a wheelchair, with a nasal oxygen unit.  He was short of 
breath.  

A general clinical note dated in April 2005 and written by a 
VA Pulmonary Section Chief, reflects that the veteran and his 
wife discussed with her, the fact that the veteran was having 
much more difficulty breathing lately, especially with any 
exertion.  The note shows veteran was in a wheelchair.  The 
Chief further wrote in her note that there apparently was a 
misunderstanding about the veteran staying on a regular dose 
of Prednisone; and he had stopped the medication.  Upon 
evaluation the veteran's lungs were clear, but there were 
diminished breath sounds and poor air movement.  The record 
also contains a private treatment record from the WCH 
emergency room, dated the day of the veteran's death, which 
reflects that the veteran's past history was significant for 
lung disease and emphysema.

In an opinion dated in September 2005, submitted in support 
of the appellant's claim, R. D. H., Ph.D., wrote that in his 
three-year association with the veteran's case, he had 
observed the veteran to experience tachycardia on many 
occasions.  The psychologist wrote further that the veteran 
complained of chest pain and panic symptoms, including 
tachycardia one occasion during a counseling session.  He 
stated that this tachycardia, experienced during panic 
attacks/episodes, was a result of and part of the diagnosis 
of PTSD.  He concluded that in his opinion as a clinical 
psychologist, the tachycardia in an individual with a 
medically compromised heart could have been a contributing 
factor to the veteran's death.

The claims file was reviewed by a VA thoracic surgeon, J. D. 
H., M.D., in December 2006, for an opinion as to whether the 
service-connected PTSD or any other service-connected 
disorder, materially contributed to the cause of the 
veteran's death.  The surgeon first noted that he reviewed 
the claims file, as well as computer and paper records at the 
identified VA medical center (VAMC).  The examiner noted that 
none of the diseases listed on the death certificate were 
diseases identified while the veteran was in service.  He 
stated that it is more likely than not that the veteran's 
acute myocardial infarction, with associated congestive heart 
failure and his known COPD, for which he was on oxygen, were 
the contributing causes of his death.  The physician stated 
it is less likely than not that these diseases were caused by 
the veteran's PTSD or any other of his service-connected 
disorders.  This examiner pointed out that the veteran was 
admitted in October 2004 with end-stage chronic obstructive 
pulmonary disease and interstitial lung disease.  The veteran 
was also admitted in November 2004 with evidence of rheumatic 
or autoimmune disease with his end-stage interstitial lung 
disease and a pericardial effusion, with fluid around his 
heart of a moderate degree.  His last admission was in 
December 2004 with altered mental status, psychosis; and also 
listed was his recurring problem of chronic obstructive 
pulmonary disease.

In addition, the surgeon reviewed and discussed the September 
2005 medical opinion provided by R. D. H., PhD.  He stated 
that the psychologist's statement was not supported by 
medical literature.  Rather, the examiner noted that it is 
well-documented that PTSD has not been shown to be the cause 
of acute myocardial infarctions.  The examiner concluded that 
with all the literature available and reviewed- the 
correlation of the PTSD and acute myocardial infarction was 
not cause and effect; however the reverse was well-known and 
well-published.  He additionally indicated that the veteran 
did not demonstrate the characteristic cardiovascular effects 
of patients with PTSD.  Therefore, it is less likely than not 
that the veteran's acute myocardial infarction was caused by 
or materially contributed to by his PTSD; or that his PTSD 
materially contributed to his end-stage chronic obstructive 
pulmonary disease which required home oxygen.

The surgeon also pointed out several additional identifiable 
discrepancies in the written opinion, purportedly from the 
psychologist.  He indicated that any note from the VA medical 
facility (VAMC) must be included in the permanent record.  
However, the opinion in question was written in September 
2005 on plain paper without a VAMC letterhead, a copy of 
which could not be located within any of the psychologist's 
records within the VA hospital system.  The surgeon also 
pointed out that the psychologist did not leave the VAMC 
until October 2005.  Next, the opinion from the psychologist 
stated that he had seen the veteran for three years.  
However, the surgeon noted that the psychologist actually saw 
the veteran on only eight occasions, for approximately four 
months, between August 2003 and October 2003.  He further 
pointed out that the records reflect no evidence of 
tachycardia, pulse recordings, or blood pressure readings 
(with the exception of a blood pressure reading during the 
initial evaluation session- not conducted by the 
psychologist) during such sessions. 

The appellant testified at a RO hearing in February 2007, 
where she expressed her general contention that stress had a 
negative affect on the veteran's heart.  She indicated that 
the veteran did not have prior heart problems.  The appellant 
also stated that when the veteran became upset or agitated he 
would indicate that he could not breathe.  When asked whether 
she had to rush the veteran to the hospital because of heart 
problems, the appellant answered that it was mostly because 
the veteran believed the Vietcong was after him.  The 
appellant further expressed her strong belief that the 
veteran's PTSD was the cause of his death.

In an addendum dated in March 2007, the VA thoracic surgeon 
who provided the December 2006 opinion, explained that the 
veteran's COPD, with bullous emphysema was not the same 
disease as the interstitial lung disease.  The contributing 
cause of death was listed on the death certificate as COPD, 
which is a different disease process - associated with 
cigarette smoking.  The veteran had a 40-year history of 
smoking.  From his review of the veteran's service records, 
the examiner noted that the veteran had a military 
occupational specialty (MOS) of auto mechanic.  He also noted 
(and the record confirms) that in connection with the 
veteran's September 2002 claim; the veteran indicated that: 
his duties involved the constant grinding of brake shoes on a 
daily basis and he smoked about 3/4 of a pack of cigarettes 
every day.  The veteran had also stated that he worked on a 
strip mine running a drill and was constantly exposed to rock 
dust for greater than 8 months.  A January 2001 VA treatment 
record also revealed 40-year smoking history.  

The appellant also testified before the undersigned Veterans 
Law Judge at a video-conference hearing held in July 2007.  
During the hearing, the appellant testified about how 
"stressed out" the veteran would become because he often 
believed the Vietcong were after him.  She also stated that 
although the veteran's medication (Paxil) was increased, it 
did not seem to help his symptoms.  The appellant testified 
that she believed the stress the veteran contributed to his 
heart attack, because he would "get stressed out" and had a 
hard time breathing, even with his oxygen.  She further 
indicated that the veteran had to be rushed to the hospital 
on multiple occasions after becoming upset.  The appellant 
also testified that other than one visit to a private care 
physician, the veteran did not otherwise receive treatment 
for what her representative described as "stress of the 
heart."  Upon questioning, the appellant testified that the 
veteran required the use of oxygen both day and night, 
including while he was sleeping.  She also denied that the 
veteran had continued smoking, despite having COPD.  The 
appellant also indicated that a magazine published by the 
Disabled American Veteran organization in March/April 2007 
linked PTSD to heart disease (a copy of the article has bee 
associated with the claims folder).

Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
malignant tumors, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2006).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2006). 

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and cardiovascular 
disease, including hypertension become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992). 

The Board initially notes that the veteran's death was caused 
by acute myocardial infarction, with chronic obstructive 
pulmonary disease and congestive heart failure listed as 
other significant factors contributing to death.  At the time 
of the veteran's death, service connection was not in effect 
for any of these disabilities.  Moreover, the appellant has 
not contended, nor is there a factual basis in the record, 
that the veteran received treatment for any of these 
disabilities during service; or that they manifested as a 
chronic disease within a year (or for several decades) after 
the veteran's discharge from service in 1972.  Thus, there is 
no basis upon which to conclude that service connection is 
warranted for acute myocardial infarction, chronic 
obstructive pulmonary disease (COPD), or congestive heart 
failure (CHF) as the cause of the veteran's death.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 (2006).  

Rather, the appellant contends that the veteran's service-
connected post-traumatic stress disorder (PTSD) caused him 
stress, which in-turn caused his acute myocardial infarction, 
the primary cause of death.  Having carefully reviewed the 
claims file, the Board finds that the preponderance of the 
evidence is against a finding that PTSD was a contributory 
cause of death, as defined in controlling VA law.  

In this regard, the Board notes that there is no competent 
medical evidence in the record which suggests that any stress 
created by the veteran's PTSD materially contributed to the 
veteran's cause of death.  The cumulative evidentiary record 
does not show a history of clinical diagnoses tachycardia; or 
findings stating that the veteran's PTSD symptoms were 
exacerbating any of existing medical disabilities, or causing 
stress on his heart.  The Board also observes a clinical note 
dated in April 2005 four days before the veteran's death, 
which shows the veteran had diminished breath sounds and poor 
air movement in his lungs; and had not been compliant in 
taking his medication prescribed for his breathing 
difficulties.  

However, the Board notes that it may not rely on its own 
unsubstantiated medical conclusions, but may consider only 
independent medical evidence to support their findings.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As noted, 
competent medical evidence is required when a determinative 
issue involves medical causation or a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The appellant 
has submitted a medical opinion from a VA clinical 
psychologist who treated the veteran for his PTSD.  As noted, 
this physician stated that the veteran experienced 
tachycardia during panic attacks/episodes, which was a result 
of and part of the diagnosis of PTSD.  He also opined that 
tachycardia in an individual with a medically compromised 
heart could have been a contributing factor to [the 
veteran's] death.  

In reviewing the medical nexus opinion provided by the 
appellant, the Board must first analyze and weigh its 
probative value; assess its credibility; and provide a 
statement of reasons for accepting or rejecting this 
evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991).  In this matter, the Board finds that the probative 
value of the psychologist's nexus opinion is not of such 
probative value so as to be dispositive of the matter on 
appeal.  Initially, the Board notes that there is no 
indication that the psychologist reviewed the veteran's 
claims folder or had any knowledge regarding the veteran's 
medical history.  The Board also notes that the Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Here, the clinical record does 
not support that opinion.  The psychologist stated that he 
had been associated with the veteran's case for three years 
and during such time had observed the veteran to experience 
tachycardia on many occasions.  He wrote further that on one 
occasion during a counseling session, the veteran complained 
of chest pain and panic symptoms, including tachycardia.  

The Board, however, notes that the clinical records treatment 
in the psychology department, including those of the 
psychologist reflect no clinical findings of tachycardia.  In 
fact, the record contains no pulse recordings, or blood 
pressure readings - with the exception of the blood pressure 
reading taken during the initial evaluation session.  None of 
the session notes otherwise document the veteran's alleged 
complaint of chest pain or tachycardia.  Furthermore, the 
psychologist counseled the veteran on no more than eight 
occasions, over the course of approximately four months, and 
not three years as he indicated in his opinion.  Finally, the 
cumulative clinical records of general medical treatment do 
not reflect objective medical findings indicating that the 
veteran's PTSD symptoms were causing cardiac stress.  While 
the treatment notes revealed that the veteran had problems 
with anger and irritability related in part to his PTSD, this 
was only noted to have caused problems at home.  There was no 
recorded clinical finding indicating that these problems 
created cardiac stress, which led to the acute myocardial 
infarction.  Thus, the probative value of this opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise; is not supported by the clinical 
data in the record; and also fails to indicate knowledge and 
familiarity with the veteran's claims folder or veteran's 
medical history.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

More persuasive, rather, is the medical nexus opinion, 
provided by a VA thoracic surgeon, in December 2006.  This 
report is notably more thorough and complete than the 
psychologist's opinion, and provided a rational analysis of 
the flaws in the psychologist's statement.  The surgeon 
opined that it is more likely than not, that the veteran's 
acute myocardial infarction, with associated congestive heart 
failure and his known COPD, for which he was on oxygen, were 
the contributing causes of his death.  It is less likely than 
not that these diseases were caused by his PTSD or any other 
of his service-connected disorders.  The Board assigns 
greater probative weight to this medical opinion, as it was 
based on extensive review of the veteran's medical records.  
Moreover, the VA physician provided precise reasons and bases 
for his conclusions and made specific references to the 
pertinent evidence.  

This examiner acknowledged that it is well-documented in 
medical literature that PTSD has not been shown to be the 
cause of acute myocardial infarctions.  The examiner 
concluded that with all the literature available and reviewed 
the correlation of the PTSD and acute myocardial infarction 
is not cause and effect; however the reverse is well-known 
and well-published.  He additionally indicated that the 
veteran did not demonstrate the characteristic cardiovascular 
effects of patients with PTSD.

The Board also notes that the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualification and analytical finding.  See Sklar v. Brown, 5 
Vet. App. 140 (1993).  Here, it is noted that the physician's 
primary specialty is in thoracic surgery, an area of medicine 
directed toward the surgical treatment of diseases of the 
chest including coronary artery disease; cancers of the lung, 
esophagus, and chest wall; abnormalities of the great vessels 
and heart valves; birth defects of the chest and heart; 
tumors in the organs contained in the chest cavity; and 
transplantation of the heart and lungs.  In contrast, the 
psychologist specifically noted that he offered his medical 
opinion as a clinical psychologist- a profession which 
generally reflects specialized training in the study, 
diagnosis, and treatment of mental and behavior disorders. He 
did not indicate that he had specialized knowledge in the 
specific area of medicine at issue.  For this reason, the 
opinion of the surgeon is especially probative, as he 
specializes in the specific area of medicine at issue, and 
has the knowledge and expertise required to make these 
necessary determinations.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability caused or contributed to the 
veteran's death.  The appellant's contentions as to the 
veteran's cause of death, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Finally, although the appellant did not contend in her claim 
that the veteran's interstitial lung disease was caused by 
possible asbestos exposure during military service- or that 
it played a contributory role in the veteran's cause of 
death- the RO sought and acquired a medical opinion on the 
matter.  In March 2007, the VA thoracic surgeon again 
reviewed the veteran's claims file and medical history and 
opined that it is less likely as not (less than 50 percent) 
that the veteran's interstitial lung disease was caused by 
asbestos exposure in service.  He also explained that the 
contributing cause of death was listed on the death 
certificate as COPD, which is a disease-process associated 
with cigarette smoking.  The veteran had a 40-year history of 
smoking.  The veteran's COPD, with bullous emphysema was not 
the same disease as the interstitial lung disease.  

Therefore, as the disorders which caused or contributed to 
the veteran's death were not shown in service; and the 
preponderance of the probative medical evidence is against 
the appellant's claim that the veteran's acute myocardial 
infarction was somehow related to his PTSD, service 
connection for the veteran's cause of death must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Dependency and Indemnity Compensation benefits pursuant to 38 
U.S.C.A. § 1318(b). 

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
Supp. 2005); 38 C.F.R. § 3.22(a) (2006).

The veteran died in April 2005, thus after September 30, 
1999, but he was not a POW nor was he continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  Therefore, 
for DIC benefits to be awarded to the appellant under the 
provisions of 38 U.S.C.A. § 1318, it must be established that 
the veteran received or was entitled to receive compensation 
for a service-connected disability at the rate of 100 percent 
for a period of 10 years immediately preceding his death.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for post-
traumatic stress disorder, with depression rated 70 percent 
disabling from December 16, 2004; impaired vision, right eye, 
due to chorhoid tear rated 30 percent disabling from November 
1, 1972; and ankylosing spondylitis rated 10 percent 
disabling from July 30, 2002.  The veteran was also service-
connected for pes planus, with callous, sole of right foot; 
fracture right crest of ilium rated 0 percent disabling; and 
duodenal ulcer all rated 0 percent disabling from November 1, 
1972.  A TDIU was in effect since December 2004.  

Hence, the veteran was in receipt of a total disability 
rating based on TDIU effective for approximately 4 months 
prior to his death, but he had not been in receipt of the 
rating for 10 years as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had actually 
been in receipt of, or actually established entitlement to, a 
total rating for 10 years prior to his death.

As the veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from 
service, and as there is no finding that he was a POW, there 
is no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


